Citation Nr: 0712257	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to residuals of a right ankle 
disability.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, including as secondary to residuals 
of a right ankle disability.

3.  Entitlement to service connection for psychiatric 
disorder, including as secondary to residuals of a right 
ankle disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In July 2001, the Board denied the claims shown on the title 
page of this decision.  In April 2003, pursuant to a joint 
motion of the parties, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's July 2001 decision 
and remanded for readjudication consistent with the motion.  
After multiple remands, the Board again denied the veteran's 
claims in a decision issued in August 2004.  The Board notes 
that, also in that decision, it remanded the veteran's claim 
for an increased disability rating in excess of 30 percent 
for his service-connected residuals of a right ankle 
disability, which is still pending at the RO.  

The appellant again appealed to the CAVC.  In a September 
2006 decision, the CAVC vacated the Board's August 2004 
decision and remanded the claims for further development.  
Thus pursuant to the order of the CAVC, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the CAVC's September 2006 remand order, VA was found not 
to have provided full assistance to the appellant in 
developing the claims.  Specifically, the court found that VA 
had erred by not obtaining the veteran's Social Security 
Administration records and in not obtaining contemporaneous 
VA examinations.  

The Board notes that, pursuant to its August 2004 remand of 
the  claim for an increased rating for residuals of a right 
ankle disability, the RO requested the veteran's Social 
Security Administration disability records.  In a response 
from the Social Security Administration National Records 
Center (NRC) dated September 30, 2005, the NRC stated that 
they could not send the veteran's medical records because, 
after an exhaustive and comprehensive search, they were not 
able to locate the folder.  The Board finds, therefore, that 
the first reason for the CAVC's remand (obtain the veteran's 
Social Security Administration records) has been addressed, 
and no further action regarding that instruction is needed.  

Thus on remand, the AMC should schedule the veteran for VA 
examinations with regard to his claims.  The examiners should 
be advised to provide an opinion as to whether it is as 
likely as not that the veteran's claimed conditions are 
proximately due to or are the result of his service-connected 
right ankle disability, or otherwise to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for VA 
examinations related to his claimed 
conditions by those with appropriate 
expertise.  The claims file should be 
provided to each examiner for review in 
conjunction with the examination.  The 
examiner should note in the examination 
report that the claims folder was reviewed.

With respect to each disability evaluated, 
each examiner should render the following 
opinions and provide a complete rationale 
for each opinion given:

a.  Whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the disability 
evaluated (i.e., hypertension; residuals 
of a cerebrovascular accident; 
psychiatric disorder) is proximately due 
to or the result of his service-
connected right ankle disability.

b.  Whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the disability 
evaluated (i.e., hypertension; residuals 
of a cerebrovascular accident; 
psychiatric disorder) is related to 
disease or injury incurred during 
service.  

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination reports are complete, the claims 
should be readjudicated, including the 
pending appeal for an increased rating for 
right ankle disability Remanded by the Board 
in August 2004.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the 
appellant and her representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



